DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 102
2.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

3.	Claims 1, 3, 4, 8, 14, 15, 18 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Langel (2012/0139344).
	Regarding claim 1, Langel discloses a method (Fig.2, 5 and 7; please refer to the whole reference for detailed) for connecting a power transformer (150) to an electrical grid (200), the power transformer being located between an inverter (135) of a wind turbine (Fig.2) and the electrical grid (200), the method comprising: gradually increasing a first voltage (for example voltage at 151 in Fig.3) at a primary side (151) of the power transformer (150) from a starting voltage to a target voltage (please refer to at least ¶ 58, 71 and 74), the starting voltage being less than the target voltage (¶ 58, 71 and 74), the target voltage being equal to or close to a nominal voltage of the power transformer (¶ 58, 71 and 74), wherein the gradually increasing the first voltage comprises using the inverter of the wind turbine or an auxiliary inverter (¶ 58, 71 and 
Regarding claim 3,	Langel discloses gradually increasing the first voltage (voltage at 151 in Fig.3) of the primary side (151) of the transformer (150) avoids or prevents an overload current of the inverter (¶ 58, 71 and 74, since the inverter is used to gradually increase the first voltage of the primary side), and the first voltage of the primary side is increased gradually to the target voltage over a predefined rising time (rising time to increase the first voltage of the primary side of the power transformer; please refer to at least ¶ 58, 71 and 74).
Regarding claim 4,	Langel discloses the wind turbine is operated in a self-sustain mode once the target voltage has been reached and at least until the secondary side of the power transformer has been connected to the electrical grid (when the switch 170/171 is closed; please refer to at least ¶ 58, 68-71 and 74).
Regarding claim 8,	Langel discloses the inverter (135) or the auxiliary inverter is a voltage source inverter (inverter 135 that converts its voltage from DC voltage from battery 180 to AC in Fig.7).
Regarding claim 14, Langel discloses the energy storage device (180 in Fig.5 or 7) is not buffered from the electrical grid (200) after a recovery of the electrical grid.
Regarding claim 15, Langel discloses gradually increasing the voltage of the primary side of the power transformer avoids or reduces an inrush-current in the power transformer (please refer to at least ¶ 1, 58, 68-71 and 74).
Regarding claim 18, Langel discloses the starting voltage is in a range of 0 to 70% of the nominal voltage of the power transformer (according to Langel’s ¶ 58-61, which states “…inverter 135 is configured to ramp the at least one rising ac output signal to a rate voltage of the generator….Controller 134 typically configured to cause closing switch 170 after a voltage of internal grid 110 and output of inverter 135, respectively, has reached a suitable predefined value, typically the rated voltage of the generator and the electrical power generating unit, respectively, or at least 80% of the rated voltage, more typically at least 90%, even more typically at least 95% of the rated voltage of the generator and the electrical power generating unit, respectively.”, thus the starting voltage is in a range of 0% to 79% of the rate voltage and the target voltage is in the rate of 80% and above). 
Regarding claim 20, Langel discloses the target voltage (voltage of the high-voltage side of the transformer 150 in Fig.5, 152 in Fig.3; ¶ 45) is the nominal voltage (voltage of the high-voltage side of the power transformer) of the power transformer.

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


5.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

6.	Claims 2 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Langel (2012/0139344) in view of Nelson et al. (2019/0036343) (“Nelson”).
Regarding claim 2, Langel is used to reject claim 1 above.
Langel doesn’t disclose the energy storage device is pre-charged from the wind turbine during normal operation of the wind turbine.
Nelson discloses an example of an energy storage device (48) is pre-charged from the wind turbine (22, 24 and 26) during normal operation of the wind turbine.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Langel with the teaching of Nelson to provide the energy storage device is pre-charged from the wind turbine during normal operation of the wind turbine. The suggestion/motivation would have been to charge the energy storage device using the wind turbine to support a prolonged ride-through capability during the grid fault. 
Regarding claim 5,	Langel is used to reject claim 1 above.
power is readily consumed from the electrical grid or injected into the electrical grid once the secondary side of the power transformer is connected to the electrical grid (¶ 59 and 70-77), or the wind turbine is connected to the electrical grid without consuming or injecting any power.
Langel doesn’t explicitly disclose the power is an active power and/or reactive power, 
	Nelson discloses an example of a wind turbine providing active power and reactive power (Abstract). 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Langel with the teaching of Nelson to provide the power is an active power and/or reactive power. The suggestion/motivation would have been to recognize that the wind turbine provides active and/or reactive power. 

7.	Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Langel (2012/0139344) in view of Routimo (2012/0287683).
Regarding claim 6, Langel is used to reject claim 1 above.
Langel discloses connecting the power transformer to the electrical grid.
Langel doesn’t disclose if the electrical grid is not in operation, the wind turbine operates the electrical grid or part of the electrical grid in an island mode after connecting the power transformer to the electrical grid.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Langel with the teaching of Routimo to provide if the electrical grid is not in operation, the wind turbine operates the electrical grid or part of the electrical grid in an island mode after connecting the power transformer to the electrical grid. The suggestion/motivation would have been to supply power to a part of the grid during a grid fault as taught by Routimo. 

8.	Claims 9-13 are rejected under 35 U.S.C. 103 as being unpatentable over Nelson et al. (2019/0036343) (“Nelson”) in view of Langel (2012/0139344).
Regarding claim 9,	Nelson discloses a wind turbine system (Fig.1 and 6; please refer to the whole reference for detailed), comprising: a wind turbine (Fig.1 or 6, please consider both) having: an inverter (38) for supplying electrical power generated by the wind turbine to an electrical grid (grid connected to 42); and an internal energy storage device (48) for storing energy to supply to the inverter (38) or an auxiliary inverter; a power transformer (40) located between the inverter of the wind turbine and the electrical grid, the power transformer (40) having: a primary side for connecting to the inverter; and a secondary side for connecting to the electrical grid.
Nelson doesn’t disclose wherein the wind turbine system comprises a controller configured to: gradually increase a voltage at the primary side of the power transformer from a starting voltage to a target voltage equal to or close to a nominal voltage of the 
Langel discloses an internal energy storage device (180 in Fig.5 and 7) for storing energy to supply to an auxiliary inverter (135 in Fig.7); wherein the wind turbine system (Fig.5) comprises a controller (202) configured to: gradually increase a voltage at the primary side (151) of the power transformer (150) from a starting voltage to a target voltage equal to or close to a nominal voltage of the power transformer by the inverter of the wind turbine or by the auxiliary inverter (auxiliary inverter 135 in Fig.7; and ¶ 58, 71 and 74), thereby increasing the voltage at the secondary side of the power transformer (please refer to at least ¶ 58, 68-71 and 74, increasing the first voltage at the primary side is to increase second voltage at the secondary side of the power transformer), wherein the gradually increasing of the voltage uses energy from the internal energy storage device (180), wherein the starting voltage is less than the target voltage (¶ 58, 71 and 74), and connect the secondary side of the power transformer to the electrical grid (using switch 170 in Fig.5) after predefined target conditions have been reached (please refer to at least ¶ 53, 58, 59, 71 and 74).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Nelson with the teaching of Langel to provide the wind turbine system comprises a controller configured to: gradually 
Regarding claim 10, Nelson in view of Langel is used to reject claim 9 above.
Nelson discloses the inverter. 
Nelson doesn’t explicitly disclose at least one of: the inverter or the auxiliary inverter is provided as a voltage source inverter.
Langel discloses the auxiliary inverter (135) is provided as a voltage source inverter (inverter 135 that converts its voltage from DC voltage from battery 180 to AC in Fig.7).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Nelson with the teaching of Langel to provide at least one of: the inverter or the auxiliary inverter is provided as a voltage source inverter. The suggestion/motivation would have been to protect wind turbine against inrush currents after grid recovery as taught by Langel’s ¶ 1 and 75).
Regarding claim 11, Nelson discloses a wind turbine (Fig.1 and 6; please refer to the whole reference for detailed), comprising: an inverter (38) for supplying electrical power generated by the wind turbine to an electrical grid (grid connected to 42); and an internal energy storage device (48) for storing energy to supply the inverter (38) or an auxiliary inverter, being adapted to be connected to: a power transformer (40) located between the inverter of the wind turbine and the electrical grid, the power transformer having: a primary side for connecting to the inverter; and a secondary side for connecting to the electrical grid, 
Nelson doesn’t disclose wherein the wind turbine comprises controller configured to: gradually increase a voltage at the primary side of the power transformer from a starting voltage to a target voltage equal to or close to a nominal voltage of the power transformer by the inverter of the wind turbine or by the auxiliary inverter, thereby increasing the voltage at the secondary side of the power transformer, wherein the starting voltage is less than the target voltage, wherein the gradually increasing of the voltage uses energy of the internal energy storage device, and connect the secondary side of the power transformer to the electrical grid after predefined target conditions have been reached.
Langel discloses an internal energy storage device (180 in Fig.5 and 7) for storing energy to supply to an auxiliary inverter (135 in Fig.7); wherein the wind turbine comprises controller (202) configured to: gradually increase a voltage at the primary side of the power transformer from a starting voltage to a target voltage equal to or close to a nominal voltage of the power transformer by the inverter of the wind turbine or by the auxiliary inverter (auxiliary inverter 135 in Fig.7; and ¶ 58, 71 and 74), thereby 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Nelson with the teaching of Langel to provide wherein the wind turbine comprises controller configured to: gradually increase a voltage at the primary side of the power transformer from a starting voltage to a target voltage equal to or close to a nominal voltage of the power transformer by the inverter of the wind turbine or by the auxiliary inverter, thereby increasing the voltage at the secondary side of the power transformer, wherein the starting voltage is less than the target voltage, wherein the gradually increasing of the voltage uses energy of the internal energy storage device, and connect the secondary side of the power transformer to the electrical grid after predefined target conditions have been reached (as shown in Langel’s Fig.5 and 7). The suggestion/motivation would have been to protect wind turbine against inrush currents after grid recovery as taught by Langel’s ¶ 1 and 75).
Regarding claim 12, Nelson in view of Langel is used to reject claim 11 above.
Nelson discloses the inverter. 

Langel discloses the auxiliary inverter (135) is provided as a voltage source inverter (inverter 135 that converts its voltage from DC voltage from battery 180 to AC in Fig.7).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Nelson with the teaching of Langel to provide at least one of: the inverter or the auxiliary inverter is provided as a voltage source inverter. The suggestion/motivation would have been to protect wind turbine against inrush currents after grid recovery as taught by Langel’s ¶ 1 and 75).
Regarding claim 13, Nelson in view of Langel is used to reject claim 9 above.
	Nelson doesn’t disclose the wind turbine comprises the controller.
	Langel discloses the wind turbine comprises the controller (202 in Fig.5).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Nelson with the teaching of Langel to provide the wind turbine comprises the controller. The suggestion/motivation would have been to protect wind turbine against inrush currents after grid recovery as taught by Langel’s ¶ 1 and 75).

9.	Claims 16, 17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Langel (2012/0139344).
	Regarding claims 16 and 17, Langel is used to reject claims 1 and 3 above.

	Langel doesn’t explicitly disclose (claim 16) the predefined rising time is in a range of 10 milliseconds (ms) to 300 seconds; and (claim 17) the predefined rising time is in a range of 100 ms to 30 seconds.
	As would have been recognized by one of ordinary skill in the art, setting parameters such as the predefined rising time is done merely as a design choice depending on the response of the inverter which gradually increases the first voltage at the primary side of the power transformer. 
	Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Langel to set the predefined rising time in a range of 10 milliseconds (ms) to 300 seconds (or) 100 ms to 30 seconds to charge the transformer to protect wind turbine against inrush currents after grid recovery. 
Regarding claim 19, Langel discloses the target voltage is in a range of 80% to 110% of the nominal voltage of the power transformer (according to Langel’s ¶ 58-61, which states “…inverter 135 is configured to ramp the at least one rising ac output signal to a rate voltage of the generator….Controller 134 typically configured to cause closing switch 170 after a voltage of internal grid 110 and output of inverter 135, respectively, has reached a suitable predefined value, typically the rated voltage of the generator and the electrical power generating unit, respectively, or at least 80% of the rated voltage, more typically at least 90%, even more typically at least 95% of the rated 
	Langel doesn’t disclose the target voltage is in a arrange of 75% to 79%.
	As would have been recognized by one of ordinary skill in the art, setting parameters such as voltage range is done merely as a design choice depending on the rated voltage of the generator and the electrical power generating unit. 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Langel to the target voltage is in a arrange of 75% to 79% depending on the protection of wind turbine against inrush currents after grid recovery.

Allowable Subject Matter
10.	Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD TAN whose telephone number is (571)270-7455.  The examiner can normally be reached on M-F 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Menatoallah Youssef can be reached on 571-270-3684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Richard Tan/Primary Examiner 2849